         Case 3:19-cv-01017-AC         Document 1      Filed 06/27/19     Page 1 of 11




Sean J. Riddell OSB#013943
sean.riddell@live.com
Attorney At Law
1300 SE Stark St, Suite 208
Portland, OR 97214
971-219-8453
Attorney for Plaintiff




                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                        Portland Division

AMANDA LAMB,                    )                 Case No. 3:19-CV-1017
                                )
          Plaintiff,            )                 COMPLAINT
     vs.                        )                 (Civil Rights 1st Amendment/14th Amendment
                                )                 violations; Whistleblower Retaliation)
                                )
ABBEY STAMP, NANCY BENNETT AND; )                 42 U.S.C. § 1983
and MULTNOMAH COUNTY OREGON,    )                 ORS 659A.200(1)(b)(A) and (B)
                                )
          Defendants.           )
                                )                 Damages:
                                )                 Noneconomic of at least $500,000 or an
                                )                 amount to be proven at trial
                                )                 Economic of $6000 a month from December
                                )                 2017 to present or an amount to be proven at
                                )                 trial
                                )
                                )                 Jury Trial Demanded
                                )
                                )
                                )
                                )
                                )



                     COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, by and through his attorney, Sean J. Riddell, bring this Complaint herein and

state and allege as follows:
                                                                                      Sean J. Riddell
                                                                                    Attorney at Law
                                                                              2905 NE Broadway St.,
                                                                                 Portland OR, 97232
                                                                                       971/219-8453
1 COMPLAINT - DEMAND FOR JURY TRIAL
         Case 3:19-cv-01017-AC         Document 1       Filed 06/27/19     Page 2 of 11




                              INTRODUCTORY STATEMENT

                                                1.

       This action is filed by Plaintiff under 42 U.S.C. § 1983 and ORS 659A.200 for events

from June 7, 2017 – December 8, 2017, alleging denial of; freedom of speech in violation of the

First and Fourteenth Amendments of the United States Constitution, and violations of state

whistleblower protections ORS 659A.200(1)(b)(A) and (B).

                                                2.

       This court has jurisdiction over Plaintiff’s claims of violations of Federal Constitutional

Rights under 28 U.S.C. §§ 1331 and 1343.

                                                3.

       Venue is proper under 28 U.S.C. § 1391(b), in that one or more of the defendants reside

in Multnomah County, Oregon and the actions occurred in Multnomah County, Oregon.

                                            PARTIES

                                                4.

       At all material times Plaintiff (“Plaintiff”) is a resident of Multnomah County, Oregon

and employed in Multnomah County, Oregon.

                                                5.

       At all material times, Abbey Stamp (“Defendant Stamp”) was the Executive Director of

the Multnomah County Local Public Safety Coordinating Council in Multnomah County,

Oregon. Defendant Stamp was working under the color of law on behalf of Multnomah County

(“County”). Defendant Stamp is sued in her individual capacity.

///
                                                                                       Sean J. Riddell
                                                                                     Attorney at Law
                                                                               2905 NE Broadway St.,
                                                                                  Portland OR, 97232
                                                                                        971/219-8453
2 COMPLAINT - DEMAND FOR JURY TRIAL
         Case 3:19-cv-01017-AC         Document 1      Filed 06/27/19     Page 3 of 11




                                                6.

       At all material times, Nancy Bennett (“Defendant Bennet”) was the Chief of Staff for

Multnomah County Chair Deborah Kafoury in Multnomah County, Oregon. Defendant Bennet

was working under the color of law on behalf of Multnomah County (“County”). Defendant

Bennet is sued in her individual capacity.

                                                7.

       Defendant Multnomah County is a suable person under 42 U.S.C. § 1983. At all times

relevant to this Complaint, Defendant County employed Defendant Stamp and Bennet. At all

times relevant to this Complaint Defendants Stamp and Bennett were acting pursuant to

Defendant County’s laws, customs, and/or policies. As the employer of Defendants Stamp and

Bennett, Multnomah County is vicariously liable for all the tortuous and unconstitutional acts

and omissions of the defendants committed within the course and scope of their employment,

pursuant to ORS 30.265. Multnomah County was and is a Public Employer under 659A.200(3).

                                                8.

       At all times relevant plaintiff was a public employee pursuant to ORS 659A.200(2).

                                               9.
        ORS 659A.203(1)(b)(A) and (B) states, in relevant part, it is an unlawful employment
practice for any public employer to:

Prohibit any employee from disclosing, or take or threaten to take disciplinary action against an
employee for the disclosure of any information that the employee reasonably believes is evidence
of:
       (A) A violation of any federal or state law, rule or regulation by the state, agency or
            political subdivision;
       (B) Mismanagement, gross waste of funds or abuse of authority or substantial and
            specific danger to public health and safety resulting from action of the state, agency
            or political subdivision;

                                                                                      Sean J. Riddell
                                                                                    Attorney at Law
                                                                              2905 NE Broadway St.,
                                                                                 Portland OR, 97232
                                                                                       971/219-8453
3 COMPLAINT - DEMAND FOR JURY TRIAL
           Case 3:19-cv-01017-AC        Document 1       Filed 06/27/19     Page 4 of 11




                                                 10.

        All Defendants acted under color of law at all times relevant to this Complaint.

                                                 11.

        Plaintiffs are entitled to an award of attorneys’ fees and costs, pursuant to 42 U.S.C. §

1988.
                                  FACTUAL ALLEGATIONS

                                                 12.

        Defendant County and the Multnomah County Local Public Safety Coordinating Council

(“LPSCC”) hired plaintiff on or about October of 2015 as a Senior Public Safety Research

Analyst.

                                                 13.

        Plaintiff’s job description included gathering arrest, conviction, incarceration and

sentencing data for the Multnomah County justice system. Plaintiff was tasked with gathering

the data and formulating a system to allow easy access to the data, find trends and identify areas

of concern. The project was referred to as the “dashboard” and it was used to assist county

officials in the formation of county policy. The dashboard was maintained on a system designed

and marketed by a software company call Tableau.

                                                 14.

        Defendant County required employees who worked on the LPSCC to sign a

confidentiality agreement under threat of termination if the employee violated the confidentiality

agreement.

///

                                                                                        Sean J. Riddell
                                                                                      Attorney at Law
                                                                                2905 NE Broadway St.,
                                                                                   Portland OR, 97232
                                                                                         971/219-8453
4 COMPLAINT - DEMAND FOR JURY TRIAL
         Case 3:19-cv-01017-AC         Document 1      Filed 06/27/19     Page 5 of 11




                                               15.

       On June 7, 2017, plaintiff was invited to present the dashboard at the Tableau annual

conference. Plaintiff immediately informed her immediate supervisor, Abbey Stamp, and

requested permission to attend the conference and present the dashboard at the conference.

                                               16.

       On June 8, 2017, Defendant Stamp approved Ms. Lamb’s request to attend the

conference and present the dashboard at the conference.

                                               17.

       On June 22, 2017, plaintiff sent Ms. Stamp an invitation to attend a rehearsal of her

presentation. Ms. Stamp accepted the invitation and the rehearsal were held on September 25,

2017. During the rehearsal plaintiff showed a power point presentation that contained screen

shots of the dashboard representing arguably disparate treatment of racial minorities occurring in

the arrest, conviction and sentencing occurring in the Multnomah County criminal justice

system. Ms. Stamp attended the rehearsal.

                                              18.
       On October 10, 2017, plaintiff presented the dashboard at the Tableau conference. The

conference sponsor video taped plaintiff’s presentation and posted the video on the Internet.

                                               19.

       Soon after the video was posted, plaintiff received direction from Defendant Stamp to

contact Tableau and remove the video. Ms. Stamp informed that plaintiff that several “partner

agencies” and members of LPSCC objected to Ms. Stamp’s presentation and did not agree with




                                                                                      Sean J. Riddell
                                                                                    Attorney at Law
                                                                              2905 NE Broadway St.,
                                                                                 Portland OR, 97232
                                                                                       971/219-8453
5 COMPLAINT - DEMAND FOR JURY TRIAL
         Case 3:19-cv-01017-AC         Document 1      Filed 06/27/19     Page 6 of 11




her analysis of the arrest, conviction and sentencing data. Ms. Stamp informed plaintiff that her

access to the data and work with the dashboard suspended.

                                               20.

       Plaintiff was instructed to apologize to several of the partner agencies and members of

the LPSCC.

                                               21.

       On December 8, 2017, Defendant County terminated plaintiff. The termination letter was

signed by Defendant Bennett and absent the reason for plaintiff’s termination.

                                               22.

       On March 30, 2018 plaintiff sent defendant a Tort Claim Notice pursuant to ORS 30.275.

                                               23.

       On April 26, 2018 plaintiff filed a complaint with the Oregon Bureau of Labor and

Industries for violations of Oregon’s Whistleblower statute ORS 659A.200. On April 23, 2019

the Oregon Buearue of Labor and Industries declined to prosecute plaintiff’s complaint and

issued a 90-Day Right to Sue letter.

                                               24.

       As evidence of Defendant County’s policy and practice of violating Oregon’s

Whistleblower statute, on May 31, 2019 a Multnomah County jury returned a verdict and found

that Defendant County violated ORS 659A.200 Oregon’s Whistleblower Protection statute on or

about August 26, 2015. The jury found in relevant part, that Multnomah County retaliated

against plaintiff Brent Ritchie for reporting mismanagement and/or Federal Constitutional




                                                                                      Sean J. Riddell
                                                                                    Attorney at Law
                                                                              2905 NE Broadway St.,
                                                                                 Portland OR, 97232
                                                                                       971/219-8453
6 COMPLAINT - DEMAND FOR JURY TRIAL
         Case 3:19-cv-01017-AC          Document 1       Filed 06/27/19    Page 7 of 11




violations when defendant took adverse employment actions against the plaintiff for reporting

racial disparities in the county’s use of force against county inmates.

                               FIRST CLAIM FOR RELIEF:
                 Violation of Federal Constitutional Rights 42 U.S.C. § 1983
                Count One: Violation of Right to Free Speech – Public Employee
                                                25.

       Plaintiff re-alleges all paragraphs previously alleged.

                                                26.

       Plaintiff's research, authoring and presentation of the dashboard at the 2017 Tableau

Conference is a protected act under the 1st and 14th Amendment.

                                                27.

       The dashboard and its analysis of disparate treatment of racial minorities in the

Multnomah County criminal justice system is a matter of public concern.

                                                28.

       Plaintiff's research and presentation of the dashboard at the Tableau 2017 Conference

was a motivating factor for one or more of the following retaliatory actions:

       1. Plaintiff’s suspension for participation with the LPSCC;

       2. Plaintiff’s termination.

                                                29.

       As a result of the above-described actions, plaintiff has suffered damages totaling at least

$500,000, including lost wages and benefits, lost economic potential, harm to reputation,

emotional distress, and incurrence of attorney fees and other costs.

                                                30.

       Plaintiff has incurred attorney fees and costs in pursuing this claim.

///
                                                                                        Sean J. Riddell
                                                                                      Attorney at Law
                                                                                2905 NE Broadway St.,
                                                                                   Portland OR, 97232
                                                                                         971/219-8453
7 COMPLAINT - DEMAND FOR JURY TRIAL
         Case 3:19-cv-01017-AC          Document 1       Filed 06/27/19    Page 8 of 11




                                                31.

                        Count Two: Denial of Rights Freedom of Speech
              Local Governing Body Based Upon Official Policy, Practice, or Custom
                                     (Multnomah County)

                                                32.
       Plaintiff re-alleges all previously alleged paragraphs.

                                                33.

       Defendant County's previously outlined retaliatory actions and policies constituted an

unwarranted denial of plaintiff’s free speech rights constitution rights

                                                34.

       Defendants Stamp and Bennet were supervisors and/or final policy makers for Defendant

County. Defendant County is vicariously liable to the retailiatory actions of Defendants Stamp

and Bennet.

                                                35.

       As a result of the above-described actions and policies, plaintiff has suffered damages

totaling at least $500,000, including lost wages and benefits, lost economic potential, harm to

reputation, emotional distress, and incurrence of attorney fees and other costs.

                                                36.
       Plaintiff has incurred attorney fees and costs in pursuing this claim.

                            SECOND CLAIM FOR RELIEF
               Unlawful Employment Practice/Public Employee Whistleblower
                             ORS 659A.200(1)(b)(A) and (B)

                                                37.

       Plaintiff has incurred attorney fees and costs in pursuing this claim.

                                                38.

       Plaintiff has satisfied the notice requirements of the Oregon Tort Claims Act.
                                                                                        Sean J. Riddell
                                                                                      Attorney at Law
                                                                                2905 NE Broadway St.,
                                                                                   Portland OR, 97232
                                                                                         971/219-8453
8 COMPLAINT - DEMAND FOR JURY TRIAL
         Case 3:19-cv-01017-AC          Document 1       Filed 06/27/19      Page 9 of 11




                                                 39.

       In violation of Oregon's Unlawful Employment Practices and Whistleblowing statutes,

ORS 659A.203, Multnomah County and the County's agents retaliated against plaintiff because

plaintiff researched, authored and presented the dashboard representing disparate treatment of

racial minorities in the Multnomah County criminal justice system.

                                                 40.

       Plaintiff's research, authoring and presentation of the dashboard at the 2017 Tableau

Conference was a motivating factor for one or more of the following retaliatory actions in

violation of ORS 659A.200(1)(b)(A) and (B):


       1. Plaintiff’s suspension for participation with the LPSCC;

       2. Plaintiff’s termination.
                                                 41.

       Plaintiff reserves the right to amend for punitive damages in light of the May 31, 2019

jury finding of Defendant County’s previous violation of ORS 659A.200.

                                                 42.

       Plaintiff is entitled to his attorney fees and litigation expenses/costs, including expert

witness fees, against Defendant pursuant to ORS 659A.885 and ORS 20.107.

                                                 43.

       As a result of the Constitutional violations and Tortious acts listed in the above claims for

relief, Plaintiff suffered mental and emotional distress, economic damages and lost of future

income. The extent of Plaintiff’s damages will be more fully proven at trial.

WHEREFORE Plaintiff pray as follows:


                                                                                         Sean J. Riddell
                                                                                       Attorney at Law
                                                                                 2905 NE Broadway St.,
                                                                                    Portland OR, 97232
                                                                                          971/219-8453
9 COMPLAINT - DEMAND FOR JURY TRIAL
        Case 3:19-cv-01017-AC        Document 1       Filed 06/27/19     Page 10 of 11




FIRST CLAIM FOR RELIEF: Violations of the 1st and 14th Amendment.

Count 1: Defendant Stamp and/or Defendant Bennett

      1.     Finding that Defendants violated Plaintiff’s constitutional right to Free Speech;

      2.     Judgment against Defendants for economic losses for at least $6,000 a month

             from December 2017 to the present or an amount to be proven at trial;

      3.     Judgment against Defendants for non-economic losses to Plaintiff for the

             constitutional violations herein in the amount of at least $500,000 or an amount to

             be proven at trial;

      4.     Judgment against Defendants for deterrence damages in a fair and reasonable

             amount to be proven at trial; and

      5.     Judgment for costs, interests, attorney fees and such other and further relief as the

             Court deems just and equitable.

Count 2: Defendant Multnomah County

      6.     Finding that Defendants violated Plaintiff’s constitutional right to Free Speech;

      7.     Judgment against Defendants for economic losses for at least $6,000 a month

             from December 2017 to the present or an amount to be proven at trial;

      8.     Judgment against Defendants for non-economic losses to Plaintiff for the

             constitutional violations herein in the amount of at least $500,000 or an amount to

             be proven at trial;

      9.     Judgment against Defendants for deterrence damages in a fair and reasonable

             amount to be proven at trial; and




                                                                                      Sean J. Riddell
                                                                                    Attorney at Law
                                                                              2905 NE Broadway St.,
                                                                                 Portland OR, 97232
                                                                                       971/219-8453
10 COMPLAINT - DEMAND FOR JURY TRIAL
       Case 3:19-cv-01017-AC          Document 1     Filed 06/27/19     Page 11 of 11




      10.   Judgment for costs, interests, attorney fees and such other and further relief as the

            Court deems just and equitable.

SECOND CLAIM FOR RELIEF: Violations of Oregon’s Whistleblower ORS 659A.200.

      11.   Finding that Defendants violated ORS 659A.200;

      12.   Judgment against Defendants for economic losses for at least $6,000 a month

            from December 2017 to the present or an amount to be proven at trial;

      13.   Judgment against Defendants for non-economic losses to Plaintiff for the

            constitutional violations herein in the amount of at least $500,000 or an amount to

            be proven at trial and;

      14.   Judgment for costs and attorney fees pursuant to ORS 659A.885 and ORS 20.107.

      DATED this June 27, 2019

                                                          Respectfully submitted,
                                                          s/ Sean J. Riddell
                                                          Sean J. Riddell OSB 013493




                                                                                     Sean J. Riddell
                                                                                   Attorney at Law
                                                                             2905 NE Broadway St.,
                                                                                Portland OR, 97232
                                                                                      971/219-8453
11 COMPLAINT - DEMAND FOR JURY TRIAL
